Citation Nr: 1501214	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  06-01 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1968 to July 1970, including a year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina which granted service connection for a left knee disability and assigned a 10 percent evaluation, effective from November 30, 2006.  

The appellant is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In December 2009, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

The Board remanded the appellant's claim to the RO for additional development in January 2010.  The requested development was completed and the case was returned to the Board for appellate consideration.  Thereafter, in decision issued in August 2011, the Board denied the appellant's claim on appeal.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the December 2009 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  

Subsequently, the appellant requested to have the prior decision vacated and a new one issued in its place after another Board hearing was conducted.  In June 2014, the Board vacated the denial of an initial disability rating in excess of 10 percent for the left knee disability.  The appellant also appeared for a Board hearing in Washington, DC before the undersigned VLJ in October 2014.  A copy of the hearing transcript has been associated with the claims files. 

Since the August 2011 Board decision, additional evidence has been associated with the appellant's claims file that was not previously considered by the RO or the Board.  Waiver of consideration by the AOJ is normally required.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, the RO will have the opportunity to review the additional evidence.

In addition to the paper claims files, there is an electronic file associated with the appellant's claim.  The Board has reviewed both the paper claims files and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2014 Board hearing, the appellant testified that his left knee disability had worsened since the most recent VA medical examination had taken place.  He reported that his range of motion in the left knee had decreased in relation to both flexion and extension.  He also reported that he experienced instability in the left knee.

The appellant last underwent a VA examination of his left knee in April 2010 - more than four-and-a-half years ago.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  The Board therefore finds that the appellant should be afforded another VA examination.

On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding pertinent VA medical treatment records, including reports of all imaging results, and associate them with the claims file.  Obtain all private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an orthopedic examination to determine the current nature and severity of his left knee disability.  Ensure that the examiner provides all information required for purposes of rating the Veteran's left knee disability, to include a description of the effects of the knee disability on the Veteran's occupational functioning and daily activities. 

The claims file and any pertinent evidence in the electronic file that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated testing must be accomplished.  After physically evaluating the Veteran, the examiner must:
      a) Provide the Veteran's range of motion findings for extension and flexion of the left knee;

      b) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

      c) Evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee.  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree; and

      d) Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in the left knee.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

The VA examiner is hereby advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

5.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

6.  After undertaking any other warranted development, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Codes; 38 C.F.R. §§ 3.321, 4.40, 4.45 and 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); and Hart v. Mansfield, 21 Vet. App. 505 (2007). 

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

